Citation Nr: 9934212	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  96-45 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes according to the provisions of 38 
C.F.R. § 3.353.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the VA 
Regional Office (RO) in San Juan, Puerto Rico, which found 
that the veteran was mentally competent for VA purposes. 

In March 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).


REMAND

For VA purposes, a mentally incompetent person is one who 
because of injury or disease lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 U.S.C.A. § 3.353(a) (1999).  
There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d) 
(1999); see also 38 C.F.R. § 3.102 (1999).  A medical opinion 
is required for the rating agency to make a determination of 
incompetency.  Unless the medical evidence is clear, 
convincing and leaves no doubt as to the person's 
incompetency, the rating agency will not made a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c) (1999).  Determinations as to incompetency should be 
based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the 
holding of incompetency.  Id.


Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claim 
can be made.  Potentially relevant medical records have not 
been obtained by the RO.  The veteran's wife has indicated 
that the Social Security Administration (SSA) found the 
veteran to be incompetent to handle SSA benefits, i.e., that 
she has been appointed as his legal guardian for SSA 
purposes.  However, none of the veteran's SSA records are 
associated with the claims file.  Therefore, the RO should 
obtain these records on remand, to include all medical 
records which formed the basis of that decision.  The duty to 
assist involves obtaining relevant medical reports where 
indicated by the facts and circumstances of the individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  Such duty extends to 
obtaining records from other Government agencies such as the 
SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Further, a medical opinion that the veteran is incompetent 
must be based upon "all evidence of record."  See 38 C.F.R. 
§ 3.353(c) (1999).  Under these circumstances, in order to 
obtain a more accurate picture of the veteran's competency 
status, he should be afforded an appropriate VA examination 
on remand which includes review of the claims file by the 
examiner prior to rendering his or her findings (including 
any additional records obtained from SSA and/or other 
sources).  The examiner is specifically requested to provide 
an opinion as to whether the veteran has the mental capacity 
to contract or to manage his affairs, including the 
disbursement of funds without limitation.

Therefore, this case is REMANDED for the following:


1.  The RO should request that the veteran 
provide a list of those (private and VA 
providers) who have treated him for his 
psychiatric disorder since 1997.  The RO 
should make the necessary arrangements in 
order to obtain all records of any 
treatment reported by the veteran that are 
not 


already in the claims file.  The Board is 
particularly interested in obtaining the 
records of all the treatment provided to 
the veteran at the Puerto Rico Department 
of Health and the Ponce (St. Luke's) and 
Mayaguez VA Satellite Clinics.
 
With respect to the VA medical facilities, 
all records maintained that pertain to the 
veteran are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

If any request for private treatment 
records is not successful, the RO should 
inform the veteran and his representative 
of the negative outcome, and afford them 
an opportunity to obtain and submit the 
records, in keeping with the veteran's 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§  3.159(c)(1999).

2.  The RO should make the necessary 
arrangements to obtain a copy of any SSA 
decision denying or granting disability 
benefits to the veteran.  The RO should 
request from the SSA copies of all the 
documents or evidentiary material that 
were used in considering the veteran's 
claim for disability benefits, including 
any reports of subsequent examinations or 
treatment and any records concerning his 
competency.  If these records are 
duplicates of those already on file, that 
fact should be annotated in the claims 
folder.  Any other pertinent records 
should be associated with the claims 
folder.



3.  After the above development has been 
accomplished, the RO should afford the 
veteran an appropriate VA medical 
examination to determine competency.  The 
claims folder and a copy of this remand 
are to be made available to the examiner 
prior to the examination, and the examiner 
is asked to indicate that he or she has 
reviewed the claims folder.  All tests 
deemed necessary by the examiner are to be 
performed. 

After examining the veteran, the examiner 
should render an opinion as to whether the 
veteran has the mental capacity to 
contract or to manage his affairs, 
including the disbursement of funds 
without limitation.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned to the physician for corrective 
action. 38 C.F.R. § 4.2 (1999);  see also 
Stegall v. West, 11 Vet. App. 268 (1998). 


5.  The veteran is hereby informed that 
he is free to submit additional evidence 
or argument while the case is on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 
(1992); and Kutscherousky v. West, No. 
98-2267 (U.S. Vet. App. May 4, 1999).   
He is further advised that his failure to 
report for the aforementioned examination 
or to cooperate in the development of his 
claim may result in adverse action.

6.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations 
(including 38 C.F.R. § 3.353(a)-(e))and 
consideration of any additional 
information obtained as a result of this 
remand, including the report of the VA 
examination.  The RO should consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule, if 
applicable.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).


Then, if the decision with respect to the claim remains 
adverse to the veteran, he and his representative should be 
furnished a supplemental statement of the case and afforded a 
reasonable period of time within which to respond thereto.  
Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The purposes of this REMAND 
are to obtain additional information and to comply with all 
due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 

